COBB, Judge.
This appeal is from a conviction of burglary of a dwelling and grand theft based on entry of a nolo contendere plea with reservation of right to appeal the trial court’s denial of appellant’s motion to suppress inculpatory statements. This cause is remanded to give appellant the opportunity to withdraw his plea of nolo contendere and plead anew if he so desires. See Rouch v. State, 378 So.2d 1302 (Fla. 5th DCA 1980); Brown v. State, 376 So.2d 382 (Fla.1979).
REMANDED.
DAUKSCH, C. J., and SHARP, J., concur.